SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX PETRÓLEO BRASILEIRO S.A. - PETROBRAS Public Company Material Fact Assets Sale Totaling US$ 2.1 billion Rio de Janeiro, August 16th, 2013 – Petróleo Brasileiro S.A. – Petrobras, in compliance with Brazilian Securities Commission regulation – CVM No. 358/02, announces that its Board of Directors, in a meeting held today, approved the following asset sale transactions totaling US$ 2.1 billion: 1. Alienation of 100% of Petroquímica Innova S.A. (Innova) shares to Videolar S.A. and its majority shareholder for R$ 870 million (approximately US$ 372 million
